          Case 1:18-cv-12070-DJC Document 34 Filed 05/31/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

                                                       )
 AMERICAN WATERWAYS                                    )
 OPERATORS,                                            )
                                                       )
                 Plaintiff,                            )
                                                       )    Civil Action No. 18-12070-DJC
          v.                                           )
                                                       )
 UNITED STATES COAST GUARD,                            )
                                                       )
                 Defendant.                            )
                                                       )

                          MOTION OF THE BUZZARDS BAY
                        COALITION FOR LEAVE TO INTERVENE

       Pursuant to Rule 24 of the Federal Rules of Civil Procedure, the Buzzards Bay Coalition

(“the Coalition”) hereby respectfully requests leave to intervene as a defendant in this proceeding

and requests that the Court permit the Coalition to file an opposition to Plaintiff’s Motion for

Summary Judgment within a reasonable time. The Coalition also requests that the Court waive

the requirement to file an Answer, or—in the alternative—allow the Coalition five (5) business

days from the date this Motion for Leave to Intervene (the “Motion”) is granted to file an

Answer. In support of its Motion, the Coalition refers the Court to its Memorandum in Support

of its Motion for Leave to Intervene and the accompanying Affidavit of Mark Rasmussen.
          Case 1:18-cv-12070-DJC Document 34 Filed 05/31/19 Page 2 of 3



                                              THE BUZZARDS BAY COALITION,

                                              By its attorneys,


                                              /s/ Jonathan M. Ettinger
                                              Jonathan M. Ettinger (BBO #552136)
                                              Alicia Fay Daniel (BBO #703338)
                                              Foley Hoag LLP
                                              Seaport West
                                              155 Seaport Boulevard
                                              Boston, MA 02210
                                              (617) 832-1000
                                              jettinger@foleyhoag.com
                                              adaniel@foleyhoag.com

Dated: May 31, 2019




                CERTIFICATION PURSUANT TO LOCAL RULE 7.1(a)(2)

       I hereby certify that I conferred with counsel for all other parties to narrow or resolve the

issues raised in the motion. Counsel for both the United Sates and the American Waterways

Operators have indicated that they are reserving their right to take a position on the motion until

after they have reviewed the motion.



                                              /s/ Jonathan M. Ettinger
                                              Jonathan M. Ettinger (BBO #552136)
                                              jettinger@foleyhoag.com




                                                 2
          Case 1:18-cv-12070-DJC Document 34 Filed 05/31/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I, Jonathan M. Ettinger, hereby certify that a true and accurate copy of this document,
which was filed via the Court’s ECF system, will be sent electronically by the ECF system to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies will
be sent to those indicated as non-registered participants on May 31, 2019.

                                              /s/ Jonathan M. Ettinger
                                              Jonathan M. Ettinger (BBO #552136)
                                              jettinger@foleyhoag.com




                                                 3
